Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 1 February 2022 are acknowledged.  Claims 1-64 are cancelled.  Claims 65-80 are currently pending.  Claims 66, 70, 74, and 78 are currently amended.  Claims 65-80 are examined on the merits within.

Withdrawn Objections
2.	Applicants’ arguments, filed 1 February 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 66, 70, 74, and 78 have been withdrawn. 

Maintained Rejections
Claim Rejections – 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claims 65-67, 69-71, 73-75, and 77-79 are again rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harris et al. (U.S. Patent No. 6,680,294).
Regarding instant claims 65-66, 69-70, 73-74, 77-78,  Harris et al. disclose an increase in blood plasma concentrations of beta-alanine and creatine by the ingestion of a composition comprising beta-alanine and creatine.  See abstract.  Figure 1 shows the blood plasma concentration increases over a 10 hour period (i.e., sustained release).  In particular, Figure 1 shows a concentration of beta-alanine of less than 200 µM within 15 minutes of oral ingestion, less than 375 µM within 30 minutes, less than 300 µM within 45 minutes, and less than 100 µM within 75 minutes.  The compositions increase the anaerobic working capacity of muscle and other tissues.  See column 2, lines 33-46.  The composition can be administered orally.  See column 5, lines 51-57.  Example 1 shows that beta-alanine was mixed into normal feed, i.e.  pelleted feed and soaked sugar beet pulp (i.e., matrix).  Suitable dosages of beta-alanine include 0.4 to 16.0 grams per day which reads on the claimed 0.1 to 10.0 grams.  See column 6, lines 5-9.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Since Harris et al. disclose the same ingredients as claimed, the sustained release formulation is in an effective amount to increase carnosine biosynthesis in muscle to attenuate metabolic acidosis and muscle fatigue during anaerobic activity. 
Regarding instant claims 67, 71, 75, and 79, the composition comprises creatine. See abstract.  
Thus the instant claims are anticipated by Harris et al.

5.	Claims 65, 69, 73, and 77 are again rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fassihi et al. (U.S. Patent Application Publication No. 2002/0061332).
Regarding instant claims 65, 69, 73, and 77, Fassihi et al. teach an oral extended release matrix dosage comprising an alpha-amino acid and a beta-amino acid such as alpha-histidine or alpha-cysteine and beta-alanine.  See claim 8 and paragraph [0034]. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Since Fassihi et al. disclose the same ingredients as claimed, the sustained release formulation is in an effective amount to increase carnosine biosynthesis in muscle to attenuate metabolic acidosis and muscle fatigue during anaerobic activity and the beta-alanine does not exceed 200 µmol/L within 15 minutes, 375 µmol/L within 15 minutes, 300 µmol/L within 45 minutes, or 100 µmol/L within in 75 minutes.
Thus the instant claims are anticipated by Fassihi et al. 

Claim Rejections-35 U.S.C. 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claims 65-67, 69-71, 73-75, and 77-79 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fassihi et al. (U.S. Patent Application Publication No. 2002/0061332) in view of Harris et al. (U.S. Patent No. 6,680,294).
Fassihi et al. teach an oral extended release matrix dosage comprising an alpha-amino acid and a beta-amino acid such as alpha-histidine or alpha-cysteine and beta-alanine.  See claim 8 and paragraph [0034]. 
Fassihi et al. do not teach 0.1 to 10 grams beta-alanine.
Harris et al. teach an increase in blood plasma concentrations of beta-alanine and creatine by the ingestion of a composition comprising beta-alanine and creatine.  See abstract.  Figure 1 shows the blood plasma concentration increases over a 10 hour period (i.e., sustained release).  In particular, Figure 1 shows a concentration of beta-alanine of less than 200 µM within 15 minutes of oral ingestion, less than 375 µM within 30 minutes, less than 300 µM within 45 minutes, and less than 100 µM within 75 minutes.  The compositions increase the anaerobic working capacity of muscle and other tissues.  See column 2, lines 33-46.  The composition can be administered orally.  See column 5, lines 51-57.  Example 1 shows that beta-alanine was mixed into normal feed, i.e.  pelleted feed and soaked sugar beet pulp.  Suitable dosages of beta-alanine include 0.4 to 16.0 grams per day.  See column 6, lines 5-9.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer beta-alanine in an amount of 0.1 to 10 grams as taught by Harris et al. in the sustained release composition of Fassihi et al. One would have been motivated, with a reasonable expectation of success, because Harris et al. teach that this is a known effective concentration of beta-alanine in sustained release compositions.  The resultant product, a sustained release composition of beta-alanine similar to that which is claimed, would have the same functional characteristics as instantly claimed, i.e., blood concentration and increase in carnosine biosynthesis.

8.	Claims 68, 72, 76 and 80 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fassihi et al. (U.S. Patent Application Publication No. 2002/0061332) in view of Harris et al. (U.S. Patent No. 6,680,294) as applied to claims 65-67, 69-71, 73-75, and 77-79 above and further in view of Miller et al. (U.S. Patent Application Publication No. 2003/0224062).
Neither Fassihi et al. or Harris et al. teach citrulline.  
Miller et al. teach a dietary or food supplement comprising 4-hydroxyisoleucine, creatine, carbohydrates and amino acids.  The composition provides a method for enhancing the body’s absorption and utilization of nutrients.  See abstract.  The amino acids can be citrulline, beta-alanine, etc., and combinations thereof.  See claim 10.  Beta-alanine can also be added as a lactate buffering agent.  See claim 19.  Those skilled in the art understand that glycogen and amino acid storage are key regulators of protein synthesis in the cell. Also, greater glycogen storage capacity typically leads to greater muscle endurance, thus allowing extended work-out periods and enhanced physical performance. In addition, delivering additional amino acids potentially enhances protein synthesis within the cell, thereby increasing muscle mass and performance or strength.  See paragraph [0052].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine additional amino acids, including citrulline, to the composition of Fassihi et al. to increase muscle mass and performance or strength of the athlete.  One would have been motivated, with a reasonable expectation of success, because Miller et al. teach the effective combination of beta-alanine, creatine, and citrulline in dietary supplements. 

Double Patenting 
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,980,307. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 8,980,307 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 8,980,307 is much more specific by stating the beta-alanine is encapsulated in a coating with 0.1 to 10 g of beta-alanine per serving.  Thus, the invention of U.S. Patent No. 8,9803,07 is in effect a “species” of the “generic” invention of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 8,980,307.

11.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,496,958. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 8,496,958 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 8,496,958 is much more specific by stating the beta-alanine is encapsulated in a coating with 0.1 to 10 g of beta-alanine per serving.  Thus, the invention of Patent No. 8,496,958 is in effect a "species” of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 8,496,958.

12.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,329,207. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 8,329,207 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 8,329,207 is much more specific by stating the beta-alanine is encapsulated in a coating with 0.1 to 10 g of beta-alanine per serving.  Thus, the invention of U.S. Patent No. 8,329,207 is in effect a “species” of the “generic” invention of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 8,329,207.

13.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 9,636,315.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,636,315 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 9,636,315 is much more specific by stating human dietary supplement is a food product and the beta-alanine is microencapsulated. Thus, the invention of U.S. Patent No. 9,636,315 is in effect a "species” of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 9,636,315.

14.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-56 of U.S. Patent No. 9,907,769.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,907,769 are directed to human dietary supplements comprising beta-alanine.  However, U.S. Patent No. 9,907,769 is directed to microencapsulated beta-alanine.  Thus, the invention of U.S. Patent No. 9,907,769 is in effect a “species” of the “generic” invention of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 9,907,769.

15.	Claims 65-80 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. 10,828,274.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,828,274 are directed to human dietary supplements comprising beta-alanine.  The difference lies in the fact that U.S. Patent No. 10,828,274 is formulated as a matrix.  Thus, the invention of U.S. Patent No. 10,828,274 is in effect a “species” of the “generic” invention of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the instant claims are anticipated by U.S. Patent No. 10,828,274.

Response to Arguments
	Applicants’ arguments filed 1 February 2022 have been fully considered but they are not persuasive. 
16.	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
	The obviousness double patenting rejections are hereby maintained.

17.	Applicants argued, “Harris does not teach a dietary supplement comprising an amount of free beta-alanine in a sustained release formulation or increasing carnosine biosynthesis.”
	In response to applicants’ arguments, Figure 1 shows that blood plasma concentration increases over a 10 hour period (i.e., sustained release).  In particular, Figure 1 shows a concentration of beta-alanine of less than 200 µM within 15 minutes of oral ingestion, less than 375 µM within 30 minutes, less than 300 µM within 45 minutes, and less than 100 µM within 75 minutes.  The figure represents a 30 day feeding cycle showing blood plasma at 2 hour intervals for 10 hours on each day of the feeding cycle.  Since Harris teach the same composition as instantly claimed, with the same blood plasma concentrations as instantly claimed, and demonstrates sustained release over a period of time, all other functions of the composition should also be the same, i.e., carnosine biosynthesis.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
	Thus this rejection is maintained. 

18.	Applicants argued, “Fassihi’s system for soluble active ingredient require that the integral amino acids interact with the polymer and the active ingredient through molecular bonding. Fassihi never uses beta-alanine as the active or integral amino acid of the delivery system. Fassihi does not disclose a dietary supplement comprising free beta-alanine in sustained release form nor the functional limitations of the claim.”
Fassihi et al. teach an oral extended release matrix dosage comprising an alpha-amino acid and a beta-amino acid such as alpha-histidine or alpha-cysteine and beta-alanine.  See claim 8 and paragraph [0034]. Applicants’ arguments are directed to a lack of free beta-alanine due to molecular bonding.  However, Fassihi et al. specifically recite “The amino acid component of the granules may comprise any pharmaceutically acceptable alpha-amino or beta-amino acids, salts of alpha- or beta-amino acids, or any combination thereof. Examples of suitable alpha-amino acids are glycine, alanine, valine, leucine, iso-leucine, phenylalanine, proline, aspartic acid, glutamic acid, lysine, arginine, histidine, serine, threonine, cysteine, asparagine, and glutamine. An example of a beta-amino acid is beta-alanine. Thus Fassihi is also directed to the salt of beta-alanine meeting the claim limitations.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Since Fassihi et al. disclose the same ingredients as claimed, i.e., sustained release formulation of a salt of beta-alanine, the composition increases carnosine biosynthesis in muscle to attenuate metabolic acidosis and muscle fatigue during anaerobic activity and the beta-alanine does not exceed 200 µmol/L within 15 minutes, 375 µmol/L within 15 minutes, 300 µmol/L within 45 minutes, or 100 µmol/L within in 75 minutes.
Thus this rejection is maintained.

19.	Applicants argued, “Fassihi does not teach free beta-alanine because Fassihi only delivers active pharmaceuticals that are transported by a delivery vehicle.  Harris does not teach beta-alanine in sustained release form or a nexus between the effective amount and increasing carnosine biosynthesis.  Miller does not remedy the deficiencies of Fassihi and Harris.”
	In response to applicants’ arguments, as discussed above Fassihi teaches both the free and salt forms of beta-alanine in a sustained release formulation.  Harris teaches beta-alanine that is released over an extended period of time.  Thus there are no deficiencies regarding sustained release beta-alanine for Miller to remedy.  The prior art of Miller was provided to make obvious the use of citrulline.
	Thus this rejection is maintained.



Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
21.	No claims are allowed at this time.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/
Primary Examiner, Art Unit 1615